Exhibit 10.6

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this 2nd day of May 2013, by and among Grantors listed on the signature pages
hereof (collectively, jointly and severally, “Grantors” and each individually
“Grantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in its
capacity as agent for the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement dated as of May 2, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) by and among ERICKSON AIR-CRANE INCORPORATED, a Delaware
corporation (“EAC”), EVERGREEN HELICOPTERS, INC., an Oregon corporation
(“Evergreen”, and together with EAC, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), the lenders party thereto as “Lenders” (each of
such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”), Agent, and Wells Fargo, as lead arranger, as book
runner, as syndication agent, and as documentation agent, the Lender Group has
agreed to make certain financial accommodations available to Borrowers from time
to time pursuant to the terms and conditions thereof; and

WHEREAS, the members of the Lender Group and the Bank Product Providers are
willing to make the financial accommodations to Borrowers as provided for in the
Credit Agreement, the other Loan Documents, and the Bank Product Agreements, but
only upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Guaranty and Security Agreement, dated as of May 2, 2013
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Guaranty and
Security Agreement”); and

WHEREAS, pursuant to the Guaranty and Security Agreement, Grantors are required
to execute and deliver to Agent, for the benefit of Lender Group and the Bank
Product Providers, this Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement
or, if not defined therein, in the Credit Agreement, and this Trademark Security
Agreement shall be subject to the rules of construction set forth in
Section 1(b) of the Guaranty and Security Agreement, which rules of construction
are incorporated herein by this reference, mutatis mutandis.



--------------------------------------------------------------------------------

GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group and each of the Bank Product Providers, to secure the
Secured Obligations, a continuing security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the “Trademark Collateral”):

all of its Trademarks and Trademark Intellectual Property Licenses to which it
is a party including those referred to on Schedule I;

all goodwill of the business connected with the use of, and symbolized by, each
Trademark and each Trademark Intellectual Property License; and

all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group, the Bank Product Providers or any of them, whether or not they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Grantor.

SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group and the Bank Product Providers,
pursuant to the Guaranty and Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Guaranty and Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. To the extent there is any inconsistency between this Trademark Security
Agreement and the Guaranty and Security Agreement, the Guaranty and Security
Agreement shall control.

AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

 

2



--------------------------------------------------------------------------------

CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

ERICKSON AIR-CRANE INCORPORATED,

a Delaware corporation

    By:  

/s/

    Name:  

 

    Title:  

 

   

EAC ACQUISITION CORPORATION,

a Delaware corporation

    By:  

/s/

    Name:  

 

    Title:  

 

   

EVERGREEN HELICOPTERS, INC.,

an Oregon corporation

    By:  

/s/

    Name:  

 

    Title:  

 

   

EVERGREEN HELICOPTERS OF ALASKA, INC.,

an Alaska corporation

    By:  

/s/

    Name:  

 

    Title:  

 

   

EVERGREEN HELICOPTERS INTERNATIONAL, INC.,

a Texas corporation

    By:  

/s/

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EVERGREEN EQUITY, INC.,

a Nevada corporation

By:  

/s/

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

AGENT:     ACCEPTED AND ACKNOWLEDGED BY:     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:  

/s/

    Name:  

 

      Its Authorized Signatory

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

Registrations:

 

OWNER

   REGISTRATION
NUMBER   

TRADEMARK

Erickson Air-Crane Incorporated

   2,262,212    AIR CRANE

Erickson Air-Crane Incorporated

   2,578,985    AIR CRANE

Erickson Air-Crane Incorporated

   4,011,198    A.I.R.S.

Erickson Air-Crane Incorporated

   4,075,948    AIRCRANE INCIDENT RESPONSE SYSTEMS

Erickson Air-Crane Incorporated

   3,864,265    MISCELLANEOUS DESIGN (helicopter logo)

Applications:

 

OWNER

   APPLICATION
NUMBER   

TRADEMARK

Erickson Air-Crane Incorporated

   77/476,001    MISCELLANEOUS DESIGN (helicopter logo)

Trade Names

None.

Common Law Trademarks

None.



--------------------------------------------------------------------------------

Trademarks Not Currently In Use

None.

Trademark Licenses

None.